Citation Nr: 1339029	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-50 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a status post arthroscopic left knee surgery (left knee disability).  

3.  Entitlement to an increased, initial (compensable) rating for a disability characterized as left ankle sprain with persistent peroneal tendinitis and pes planus (left foot disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge in November 2012.  A transcript of the proceeding is of record.  

In February 2013, the Veteran submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2012).

The Board issued a decision in February 2013 denying the left knee claim.  The Veteran timely appealed to the Court of Appeals for Veterans Claims (Veterans Court).  In September 2013, pursuant to a Joint Motion for Partial Remand ("Joint Motion"), the Veterans Court vacated and remanded the Board's February 2013 decision with regard to the left knee claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Joint Motion noted that VA had not sought to obtain the records from two private physicians, Dr. Beverly and Dr. MacLaren, or otherwise received their full records, as the Veteran had requested.  This should be accomplished, and as the relevance of the records also could apply to the back and ankle claims, it will be necessary to defer any decision on the appeal until the appropriate attempts to obtain these records have been accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining updated authorization from the Veteran, the RO/AMC should attempt to obtain copies of the records of the Veteran's treatment from Dr. Vernis L. Beverly and Dr. George A. MacLaren.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  After the requested development has been completed, and any additional development accomplished as may become indicated by a review of the additional records obtained, the claims should be re-adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


